          Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.1 Page 1 of 13
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Co

                                                                                                              ~B 26 2019 I
                                                                    for the
                                                   Southern District of California

              In the Matter of the Search of                                                                  ----·----~--- ... ·-·'
                                                                       )
         (Briefly describe the property to be searched                 )
          or identifY the person by name and address)                  )          Case No.
               Motorola Cellular Telephone                             )
                 Model GK 40 (XT1766)                                  )
                                                                       )
            MEID{DEC): 256691840805342062
                                             APPLICATION FOR A SEARCH WARRANT                     1 9MJ0839
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):

 See Attachment A-1, incorporated herein by reference.
located in the ___S_o_u_t_h_e_rn___ District of _____C_a_r_1fo_r_n_ia_ _ _ _ , there is now concealed (identifY the
person or describe the property to be seized):
 See Attachment B-1, incorporated herein by reference


          The basis forthe search under Fed. R. Crim. P. 4l(c) is (checkoneormore):
                 ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 f!I property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
           Code Section                                                          Offense Description
       21 USC 841, 846, 952, 960,                 Possession with intent to distribute controlled substance; Importation of a
       963                                        Controlled Substance; Conspiracy to commit same

          The application is based on these facts:
        See attached Affidavit of Special Agent Jeffrey Rabine

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                              j   #      ~ ~=t' .,;gootu~
                                                                                       Jeffrey Rabine, Special Agent HSI


Sworn to before me and signed in my presence.


oate       i/iu /11
City and state: San Diego, CA                                                 Hon. Michael S. Berg, United States Magistrate Judge
                                                                                              Printed name and title
     Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.2 Page 2 of 13




 1                           UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
 3
 4
      IN THE MATTER OF THE SEARCH OF                       AFFIDAVIT IN SUPPORT OF
 5                                                         AN APPLICATION FOR A
            Samsung Cellular Telephone                     SEARCH WARRANT
 6
            Model SM-J327T
 7          IMEI: 352002/09/357745/0
 8
            Motorola Cellular Telephone
 9          Model GK 40 (XTl 766)
            MEID(DEC) 256691840805343062
10
11
12
           I, Jeffrey D. Rabine, a Special Agent with the United States Department of
13
     Homeland Security, Immigration and Customs Enforcement, Homeland Security
14
     Investigations, having been duly sworn, depose and state as follows:
15
                                         INTRODUCTION
16
           1.     I make this affidavit in support of an application for a warrant to search the
17
     following electronic device, as further described in Attachment A, and seize evidence of
18
     crimes, specifically, violations of Title 21, United States Code, Sections 952, 960 and 963,
19
     as more particularly.described in Attachment B:
20                a.    Samsung Cellular Telephone
21                      Model SM-J327T
22                      IMEI: 3 5200210913 5774510
                        Black in color
23
                        (Target Device #1)
24                b.    Motorola Cellular Telephone
25                      Model GK 40 (XTl 766)
                        MEID(DEC) 256691840805343062
26
                        Black in color
27                      (Target Device #2)
28
     Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.3 Page 3 of 13




 1
 2           2.     Agents seized Target Devices on January 6, 2019, from Jessica Nicole
 3     URBAN at the time she was arrested at the San Ysidro Port of Entry, San Diego,
 4     California, for the importation of approximately 3.66 kilograms (8.04 pounds) of
 5     methamphetamine, in violation of Title 21, United States Code, Sections 952 "Importation
 6     of a Controlled Substance, 960 "Smuggling of a Controlled Substance, and 963
 7     "Conspiracy".    At the time of her arrest, URBAN was a pedestrian crossing the
 8     U.S./Mexico border on foot. Target Devices are currently in the possession of the
 9     Homeland Security Investigations Unit (HSI) located at 2255 Niels Bohr Court, San
1O Diego, California 92154.
11
             3.     Based on the information below, there is probable cause to believe that a
12
       search of Target Devices will produce evidence of the aforementioned cnmes, as
13
       described in Attachment B.
14
             4.     In preparing this affidavit, I have conferred with other agents and law
15
       enforcement personnel who are experienced in the area of narcotics smuggling, and the
16
       opinions stated below are shared by them. Further, I have personal knowledge of the
17
       following facts, or have had them related to me by persons mentioned in this affidavit.
18
       Because this affidavit is made for the limited purpose of obtaining a search warrant for
19
       Target Devices, it does not contain all of the information known by me or other federal
20
       agents regarding this investigation, but only contains those facts believed to be necessary
21
       to establish probable cause.
22
                                  EXPERIENCE AND TRAINING
23
             5.    I am a Special Agent and currently employed with the United States
24
      Department of Homeland Security "(DHS"), Immigration and Customs Enforcement
25
      ("ICE"), Homeland Security Investigations ("HSI"). I have held my current position with
26
      HSI since July 2017. I am a graduate of the Criminal Investigator,Training Program, and
27
      the Immigration and Customs Enforcement Special Agent Training Program at the Federal
28                                             2
     Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.4 Page 4 of 13




 1 FLETC, I learned fundamentals of how to conduct criminal investigations including, but
 2 not limited to, gathering of evidence, preservation of a crime scene, and use of electronic
 3 evidence - all in relation to violations of the United States Code.
 4         6.    I hold a Bachelor's Degree in Criminal Justice from National University. I
 5 hold a Master of Public Administration Degree from American Military University. I am
 6 a graduate of the United States Border Patrol Training Academy and I was employed as a
 7 United States Border Patrol Agent from March 1997 - April 2002. I was employed as a
 8 Federal Air Marshal Service from April 2002 - July 2004. I am a graduate of the San
 9 Diego Regional Public Safety Training Institute Police Academy and I was employed as a
1O Police Officer with the San Diego Community College Police Department from July 2002
11 - July 201 7. I have been employed by Homeland Security Investigations as a Criminal
12 Investigator since July 2017. I have attended several advanced training classes including
13 multiple courses on criminal contraband smuggling.
14          7.   Currently, I am assigned to a Contraband Smuggling Group in San Ysidro,
15 California. I primarily investigate violations of the United States Code that stem from the
16 International border between Mexico and the United States, including narcotics smuggling.
17 I have participated in investigating various drug trafficking organizations that are involved
18 in the acquisition, importation, transportation, and distribution of controlled substances
19 into and through the Southern District of California. I have spoken with other agents with
20 extensive experience in narcotics smuggling investigations.
21         8.    I have arrested or participated in the arrest of numerous persons for violations
22 of the Controlled Substances Act. In these cases, I have conducted interviews with the
23 arrested persons and their associates, as well as cooperating individuals and informants. I
24 have conducted surveillance of narcotics smugglers as they conduet their smuggling
25 activity while crossing the border from Mexico into the United States, and while operating
26 inside the United States. I have participated in the execution of search warrants on cellular
27 phones used by narcotics smugglers in furtherance of their smuggling activities. Through
28                                               3
     Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.5 Page 5 of 13




 1 these investigative activities, I have gained a working knowledge and insight into the
 2 typical activity of narcotics smugglers, and the structure of their narcotics smuggling
 3 networks. I have also gained information as to the normal operational habits of persons
 4 who make their living as narcotics smugglers.
 5         9.     Through the course of my training, investigations, and conversations with
 6 other law enforcement personnel, I am aware that it is a common practice for narcotics
 7 smugglers to work in concert with other individuals and to do so by utilizing cellular
 8 telephones to maintain communications with co-conspirators in order to further their
 9 criminal activities. This is particularly true in cases involving distributional quantities of
1O hard narcotics, such as methamphetamine. Typically, load drivers and/or body carriers
11 smuggling narcotics across the border from Mexico into the United States are in telephonic
12 contact with co-conspirators immediately prior to and following the crossing of the load
13 vehicle/body carrier, at which time they receive instructions on how to cross and where
14 and when to deliver the controlled substances. Narcotics smugglers and their organizations
15 use cellular telephones, in part, because these individuals believe law enforcement is
16 unable to track the originating and destination phone numbers of calls placed to and from
17 cellular telephones.
18          10.   In preparing this affidavit, I have conferred with other agents and law
19 enforcement personnel who are experienced in the area of narcotics investigations, and the
20 opinions stated below are shared by them. Further, I have personal knowledge of the
21 following facts, or have had them related to me by persons mentioned in this affidavit. This
22 statement is made in support of an application for a warrant to search a cellular telephone
23 that is believed to contain evidence of violations of Title 21, United States Code, Sections
24 952, 960 and 963.
25          11.   Because this affidavit is being submitted for the limited purpose of
26 establishing probable cause to obtain a search warrant, it does not contain all of the
27 information known to federal agents regarding this investigation. Instead, it contains only
28                                                4
     Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.6 Page 6 of 13




 1 those facts believed to be necessary to establish probable cause. In addition, information
 2 contained in this affidavit is based upon reviews of official reports and records, upon
 3 conversations with other Homeland Security Investigations Special Agents, and my
 4 personal observations and knowledge. When the contents of documents or statements of
 5 others are reported herein, they are reported in substance and in part unless otherwise
 6 indicated.
 7          12.   Based upon my training and experience as a Special Agent, and consultations
 8 with law enforcement officers experienced in narcotics smuggling investigations, I am
 9 also aware that:
10
                  a.    Drug smugglers will use cellular telephones because they are mobile
11                      and they have instant access to telephone calls, text, web, and voice
                        messages;
12
13                b.    Drug smugglers will use cellular telephones because they are able to
                        actively monitor the progress of their illegal cargo while the
14
                        conveyance is in transit;
15
16                c.    Drug smugglers and their accomplices will use cellular telephones
                        because they can easily arrange and/or determine what time their
17                      illegal cargo will arrive at predetermined locations;
18
                  d.    Drug smugglers will use cellular telephones to direct drivers to
19                      synchronize an exact drop off and/or pick up time of their illegal
20                      cargo;

21                e.    Drug smugglers will use cellular telephones to notify or warn their
22                      accomplices of law enforcement activity to include the presence and
                        posture of marked and unmarked units, as well as the operational
23                      status of checkpoints and border crossings; and
24
                  f.    The use of cellular telephones by smugglers tends to generate evidence
25                      that is stored on the cellular telephones, including, but not limited to
26                      emails, text messages, photographs, audio files, call logs, address book
                        entries, IP addresses, social network data, and location data.
27
28
                                                 5
     Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.7 Page 7 of 13




 1                       FACTS SUPPORTING PROBABLE CAUSE
 2         14.   On January 6, 2019, Jessica Nicole URBAN (URBAN) attempted to enter the
 3 United States from Mexico through the San Ysidro Pedwest, California, Port of Entry on
 4 foot through the pedestrian access point.
 5         15.   On January 6, 2019 at approximately 10:30 p.m. URBAN, a United States
 6 Citizen, presented her California Identification Card (#D 1003107) along with her United
 7 States birth certificate and applied for entry into the United States at the San Ysidro Port
 8 of Entry (POE). URBAN approached Customs and Border Protection Officer (CBPO)
 9 Noguez and gave two negative declarations. URBAN stated she was heading to La Mirada,
10 CA. During the inspection CBPO Noguez asked URBAN to tum around to pat her lower
11 back. CBPO Noguez felt a package on URBAN's lower back.
12
           16.   On January 6, 2019 at about 10:35 p.m., URBAN was escorted to the
13
     secondary inspection area. CBPO Noguez conducted a pat down on URBAN. During the
14
     pat down, two long cylindrical packages wrapped in plastic along with a glass pipe and a
15
     small personal use baggie containing a substance later field tested positive for
16
     methamphetamine, were found in URBAN's bra. Two cylindrical packages were wrapped
17 around her waist as well. The packages were filled with a clear, crunchy substance.
18 URBAN was then moved to a private search room where she was asked to remove her
19 upper and lower clothing garments. URBAN was asked to squat, and a negative internal
20 cavity search was conducted. URBAN was arrested at approximately 10:50 p.m. The
21 substances were field tested positive on Gemini scan 264 for the characteristics of
22 methamphetamine by CBPO Ormazabal, A. The personal use baggie substance was

23 consumed during this testing.
24         17.   During a post-Miranda interview, URBAN said she was recently reacquainted
25 with a childhood friend through Instagram right before Christmas of 2018. URBAN said
26 her friend's name is "LUISIANA" (NFI), but could not recall her last name or Instagram
27 tag. URBAN and LUISIANA messaged each other using their cell phones numerous times
28                                     6
     Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.8 Page 8 of 13




 1 on Instagram but did not talk on the phone. URBAN explained that she has two phones
 2 because one is broken and only uses WiFi to get to her apps, such as Instagram. The other
 3 phone is used to make calls.
          18.   URBAN used her cell phone to contact LUISIANA on Instagram messenger
 4
   to discuss and agree to travel to Mexico to smuggle drugs into the United States. URBAN
 5
   said she knowingly went into Mexico with the intention of being paid to smuggle drugs
 6
   across the border. URBAN said she did not know what type of drug she was smuggling
 7
   nor how much but knew it was drugs. She expected to be paid around $300 for the trip.
 8
 9         19.    URBAN was arrested and Target Devices were seized from URBAN by CBP
1O officers. Based upon my experience investigating narcotics smugglers and the particular
11 investigation in this case, I believe that URBAN likely used Target Devices to coordinate
12 the importation ofmethamphetamine into the United States.
13         20.    Based upon my experience and training, and all the facts and opinions set forth
14 in this Affidavit, there is probable cause to believe that the Target Devices contain
15 evidence of violations of Title 21, United States Code, Sections 952, 960 and 963,
16 including communications, records, or data, including but not limited to emails, text
17 messages, other social messaging applications (such as Instagram, WhatsApp or Facebook)
18 photographs, audio files, videos, or location data:

19               a. tending to indicate efforts to deliver controlled substances from Mexico. to

20                  the United States;

21               b. tending to identify other facilities, storage devices, or services - such as e-

22                  mail addresses, IP addresses, phone numbers - that may contain electronic

23                  evidence tending to indicate efforts to deliver controlled substances from

24                  Mexico to the United States;

25               c. tending to identify co-conspirators, criminal associates, or others involved

26                  in smuggling controlled substances from Mexico to the United States;

27               d. tending to identify travel to or presence at locations involved in the

28
                                                   7
     Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.9 Page 9 of 13




 1                   smuggling of controlled substances from Mexico to the United States, such
 2                   as stash houses, load houses, or delivery points;
 3                e. tending to identify the user of, or persons with control over or access to, the
 4                   target phones; or
 5                f. tending to place in context, identify the creator or recipient of, or establish
 6                   the time of creation or receipt of communications, records, or data above.
 7          21.    Based upon my experience and investigation in this case, I believe that
 8 URBAN is involved in narcotics smuggling activities. Based upon my experience and
 9 training, consultation with other law enforcement officers experienced in narcotics
1o trafficking investigations, and all the facts and opinions set forth in this affidavit, I believe
11 that information relevant to the narcotics smuggling activities of URBAN, such as
12 telephone numbers, made and received calls, contact names, electronic mail (e-mail)
13 addresses, appointment dates, messages, pictures and other digital information are stored
14 in the memory of the Target Devices.

15                                            METHODOLOGY
16
            22.    It is not possible to determine, merely by knowing the cellular telephone's
17
      make, model and serial number, the nature and types of services to which the device is
18
      subscribed and the nature of the data stored on the device. Cellular devices today can be
19
      simple cellular telephones and text message devices, can include cameras, can serve as
20
      personal digital assistants and have functions such as calendars and full address books and
21
      can be mini-computers allowing for electronic mail services, web services and rudimentary
22
      word processing. An    incre~sing   number of cellular service providers now allow for their
23
      subscribers to access their device over the internet and remotely destroy all of the data
24
      contained on the device. For that reason, the device may only be powered in a secure
25
      environment or, if possible, started in "flight mode" which disables access to the network.
26
      Unlike typical computers, many cellular telephones do not have hard drives or hard drive
27
      equivalents and store information in volatile memory within the device or in memory cards
28                                                   8
     Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.10 Page 10 of 13




 1 inserted into the device. Current technology provides some solutions for acquiring some
 2 of the data stored in some cellular telephone models using forensic hardware and software.
 3 Even if some of the stored information on the device may be acquired forensically, not all
 4 of the data subject to seizure may be so acquired. For devices that are not subject to
 5 forensic data acquisition or that have potentially relevant data stored that is not subject to
 6 such acquisition, the examiner must inspect the device manually and record the process
 7 and the results using digital photography. This process is time and labor intensive and may
 8 take weeks or longer.
 9          23.   Following the issuance of this warrant, I will collect the subject cellular
1O telephones and subject them to analysis. All forensic analysis of the data contained within
11 the telephones and the memory cards will employ search protocols directed exclusively to
12 the identification and extraction of data within the scope of this warrant.
13          24.   Based on the foregoing, identifying and extracting data subject to seizure
14 pursuant to this warrant may require a range of data analysis techniques, including manual
15 review, and,    cons~quently,   may take weeks or months. The personnel conducting the
16 identification and extraction of data will complete the analysis within ninety (90) days,
17 absent further application to this court.
18                                        CONCLUSION
19          25.   Based upon my experience, training, and consultation with other law
20 enforcement officers experienced in narcotics smuggling investigations, and all the facts
21 and opinions set forth in this affidavit, I believe there is probable cause to conclude that
22 Target Devices were used to facilitate the offense of possession with intent to distribute
23 methamphetamine.        Target Devices were likely used to facilitate the offense by
24 transmitting and storing data, which constitutes evidence, fruits, and instrumentalities of
25 violations of Title 21, United States Code, Sections 952, 960 and 963.
26
27
28                                                9
 Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.11 Page 11 of 13




 1        26.   Because Target Devices were seized, there is also probable cause to believe
 2 that evidence of the illegal activities committed by URBAN, as described in Attachments
 3 B-1, continue to exist on the Target Devices.
 4        27.   Therefore, I respectfully request that the Court issue a warrant authorizing
 5 HSI Special Agents and/or other federal and state law enforcement officers specially
 6 trained in digital evidence recovery, to search the items described in Attachment A, and
 7 seize items listed in Attachment B, using the methodology described above.
 8          I swear the foregoing is true and correct to the best of my knowledge and belief.
 9
10
11
                                             Special Agent
12                                           Homeland Security Investigations
13
14
15
16

17

18                                            United States Magistrate Judge

19
20
21
22
23
24
25
26
27
28                                             IO
   Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.12 Page 12 of 13


                                  ATTACHMENT A

                           PROPERTY TO BE SEARCHED

The following property is to be searched:

      a.    Samsung Cellular Telephone
            Model SM-J327T
            IMEi: 352002/09/357745/0
            Black in color
            (Target Device #1)
      b.    Motorola Cellular Telephone
            Model GK 40 (XTl 766)
             MEID(DEC) 256691840805343062
             Black in color
             (Target Device #2)


Target Devices are currently in the possession of Homeland Security Investigations,
located at 2255 Niels Bohr Court, San Diego, California, 92154, in the Southern District
of California.
   Case 3:19-mj-00839-MSB Document 1 Filed 02/26/19 PageID.13 Page 13 of 13


                                    ATTACHMENT B-1

                                    ITEMS TO BE SEIZED

       Authorization to search the cellular/mobile telephone described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the cellular/mobile telephone for evidence described below.
The seizure and search of the cellular/mobile telephone shall follow the search methodology
described in the affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various third-
party applications, photographs, audio files, videos, and location data.

      a.     tending to indicate efforts to import methamphetamine, or some other controlled
             substances from Mexico into the United States, or possess and/or transport with the
             intent to distribute controlled substances within the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such as
             email addresses, IP addresses, and phone numbers-used to facilitate the importation
             of methamphetamine, or some other controlled substances from Mexico into the
             United States, or possession and/or transportation with the intent to distribute
             controlled substances within the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             importation of methamphetamine, or some other controlled substances from Mexico
             into the United States, or possession and/or transportation with the intent to
             distribute controlled substances within the United States;

      d.     tending to identify travel to or presence at locations involved in the importation of
             methamphetamine, or some other controlled substances from Mexico into the
             United States, or possession and/or transportation with the intent to distribute
             controlled substances within the United States, such as stash houses, load houses,
             or delivery points;

      e.     tending to identify the user of, or persons with control over or access to, the subject
             telephone; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish the time
             of creation or receipt of communications, records, or data involved in the activities
             described above;

which are evidence of violations of 21 U.S.C. §§ 952, 960, and 963.
